IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


EDWARD ECKER                                : No. 626 EAL 2015
                                            :
                                            :
              v.                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
                                            :
NATIONAL RAILROAD PASSENGER                 :
CORPORATION A/K/A AMTRAK                    :
                                            :
                                            :
              v.                            :
                                            :
                                            :
CONTROLLED F.O.R.C.E., INC.                 :
                                            :
                                            :
PETITION OF: CONTROLLED                     :
F.O.R.C.E., INC                             :


                                       ORDER



PER CURIAM

       AND NOW, this 12th day of April, 2016, the Petition for Allowance of Appeal is

DENIED.

       Justices Donohue and Wecht did not participate in the consideration or decision

of this matter.